EXHIBIT Capitol Bancorp Center 200 Washington Square North Lansing, MI 48933 2777 East Camelback Road Suite 375 Phoenix, AZ 85016 www.capitolbancorp.com Analyst Contact: Media Contact: Michael M. Moran Chief of Capital Markets 877-884-5662 Stephanie Swan Director of Shareholder Services 517-372-7402 CAPITOL BANCORP REPORTS FIRST QUARTER RESULTS 1ST QUARTER 2009 HIGHLIGHTS · Assets Approximate $5.8 Billion · Total Capital in Excess of 11% of Total Assets · Nine Bank Michigan Consolidation Complete LANSING, Mich. and PHOENIX, Ariz.:
